Per Curiam:
Notwithstanding the able and earnest argument of the counsel for the plaintiff in error, we discover no error in this case. The declaration avers both an express contract and an implied promise to pay. The parties were tenants in common, not co-partners. The party working the mines should most unquestionably pay over to its cotenant some portion of the money real ized by a sale of their joint property. How much that should be was submitted to the jury to find under the evidence, in a clear and correct charge.
Judgment affirmed.